DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 16 August 2022 to the previous Office action dated 17 February 2022 is acknowledged.  Pursuant to amendments therein, claims 16-32 are pending in the application.
	The claim objection made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments as set forth below.

Election/Restrictions
Applicant’s election without traverse of calcium channel blocker as vasodilator species in the reply filed on 08 March 2021 is acknowledged.
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.
	Claims 16-23 and 31-32 are under current examination.

Response to Arguments
Applicant’s arguments, see remarks page 6, filed 16 August 2022, with respect to the obviousness rejection(s) made in the previous Office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Rabin as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 21, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (EP 2 243 483 A1; published 27 October 2010).
Rabin discloses a topical composition comprising amlodipine salt (i.e., a calcium channel blocker vasodilator) (claim 1) for treatment of Raynaud’s Phenomenon (i.e., Reynaud’s syndrome) (claim 3) which requires improved local blood flow (i.e., ischemic skin) (claim 2) wherein the composition further comprises a surfactant or permeation enhancer (i.e., a pharmaceutical excipient) (claim 7) wherein the composition is in the form of a powder (claim 8) wherein the composition is applied to a patient in need thereof (claim 9) wherein the composition is applied to affected areas until it is at least partially absorbed by the skin (i.e., contacting the ischemic skin of the patient in need thereof) (paragraph [0020]) wherein the topical composition improves blood flow to and around the area of application and reduces risk of ulcers which are symptoms of Raynaud’s Phenomenon (i.e., necessarily requires that the administration is an effective amount of the composition for such improvement) (paragraph [0024]).
Although Rabin discloses amlodipine salt rather than the claimed amlodipine (i.e., free base), it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use amlodipine (i.e., free base) in place of the amlodipine salt in the composition and method of Rabin as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because amlodipine and amlodipine salt have such close structural similarity, the only difference being the addition of any salt group to amlodipine, and given that Rabin teaches that the amlodipine salt composition improves local blood flow and treats Raynaud’s Phenomenon, it would have been expected that amlodipine (i.e., free base) likewise improves local blood flow and treats Raynaud’s Phenomenon.  See MPEP 2144.09.
Regarding the claimed recitation of capillary formation in the patient in need thereof, such is a property of the method of Rabin as discussed above which flows naturally from following the suggestions of Rabin, and thus such property cannot be the basis for patentability given that the method would have been otherwise obvious, per MPEP 2145(II).

Claim(s) 16-21 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabin as applied to claims 16-18, 21, and 31 above, and further in view of Kopacki et al. (US 2014/0357645 A1; published 04 December 2014; of record).
Rabin is relied upon as discussed above.
Rabin does not disclose pressure ulcer or diabetic ulcer as in claims 19-20 and 32.
Kopacki et al. discloses a method for healing a hard-to-heal wound by topically administering a wound healing composition to a wounded area wherein the composition includes at least one medicament such as a calcium channel blocker (abstract) such as amlodipine (paragraph [0071]) wherein hard-to-heal wounds include diabetic skin sores and pressure sores (i.e., pressure ulcer and diabetic ulcer) (paragraph [0005]) wherein application of the medicament to the wound increases blood flow (paragraph [0144]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rabin and Kopacki et al. by using the composition and method of Rabin to treat a patient having diabetic skin sores or pressure sores (i.e., pressure ulcer or diabetic ulcer) such as in Kopacki et al. by application to such sores of the composition of Rabin as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Rabin teaches treatment of ulcer symptoms, and both Rabin and Kopacki et al. teach medicament to increase blood flow using a calcium channel blocker.

Claim(s) 16-18, 21-22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabin as applied to claims 16-18, 21, and 31 above, and further in view of Bernabeu Wittel et al. (WO 2017/220845 A1; published 28 December 2107; of record; citations herein to English equivalent US 2019/0321372 A1 published 24 October 2019; of record).
Rabin is relied upon as discussed above.
Rabin does not disclose verapamil or diltiazem as in claim 22.
Bernabeu Wittel et al. discloses compositions to treat ischemic skin ulcers (title; abstract; claim 13) wherein the composition contains diltiazem (claim 8) wherein the composition dosage form may be powder (claim 14) wherein the composition further comprises pharmaceutically acceptable excipients (claim 10) and another active ingredient (claim 11) wherein the composition is preferably topically administered (paragraphs [0118], [0135]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rabin and Bernabeu Wittel et al. by adding diltiazem as in Bernabeu Wittel et al. to the composition and method of Rabin as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of treatment of ischemic skin ulcers therewith, given that Rabin teaches treatment for ischemic skin conditions such as Raynaud’s Phenomenon which have ulcers as symptoms, and given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., amlodipine salt and diltiazem both known active agents for use in topical treatment for ischemic skin ulcers) per MPEP 2144.06(I).

Claim(s) 16-18, 21, 23, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabin as applied to claims 16-18, 21, and 31 above, and further in view of Frangakis et al. (US 2013/0053393 A1; published 28 February 2013; of record).
Rabin is relied upon as discussed above.
Rabin does not disclose ACE inhibitor as in claim 23.
Frangakis et al. discloses a composition and method of treating peripheral vascular disease including Raynaud’s phenomenon or syndrome wherein the composition is topically applied to the patient (paragraph [0002]) wherein the composition comprises a NO donor such as captopril (paragraph [0069]) wherein the composition may be in a form such as powder (paragraph [0131]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rabin and Frangakis et al. by adding captopril as in Frangakis et al. to the composition and method of Rabin as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of treatment of Raynaud’s phenomenon or syndrome therewith, given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., amlodipine and captopril are both known active agents for use in topical treatment for Raynaud’s phenomenon or syndrome) per MPEP 2144.06(I).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617